 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JONI HASS, et al.,                                Case No.: 1:20-cv-00818 AWI JLT
12                  Plaintiffs,                        ORDER GRANTING STIPULATION TO EXTEND
                                                       THE DEADLINE TO FILE DISMISSAL
13          v.
                                                       DOCUMENTS
14   ETHICON, INC., et al.,                            (Doc. 89)

15                  Defendants.

16
17          The parties seek an additional 90 days to complete the settlement. (Doc. 89) Due to the
18   complexity of the action, the stipulation is GRANTED. The stipulation to dismiss the action SHALL
19   be filed no later than July 29, 2021.
20
21   IT IS SO ORDERED.
22
        Dated:     May 3, 2021                           _ /s/ Jennifer L. Thurston
23                                               CHIEF UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
